Citation Nr: 1738348	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  16-06 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for breathing problems.

2. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for arteriosclerotic heart disease.

3. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for diabetes mellitus type II.

4. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for malignant skin neoplasms.

5. Entitlement to service connection for malignant skin neoplasms.

6. Entitlement to service connection for post-traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1961 to March 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  Jurisdiction has since been transferred to Louisville, Kentucky.  

The Board notes that the Veteran originally filed a claim for service connection for "a mental condition" in March 2012, and was granted service connection for major depressive disorder in March 2016.  However, he has continued to seek a separate award of service connection for PTSD during the course of this appeal, based on a separate claim for PTSD filed in July 2014.  

Additionally, on the March 2016 VA Form 9, the Veteran indicated that he was receiving treatment for arthritis, a brain hemorrhage, claustrophobia, clogged arteries, hair loss, weakness in the arms and legs, and a stroke.   If the Veteran wishes to file service-connection claims for these conditions, he is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for malignant skin neoplasms and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The RO previously denied the Veteran's claims for entitlement to service connection for breathing problems, heart disease, diabetes mellitus, and skin neoplasms in an unappealed August 2012 rating decision.

2. Evidence received since the August 2012 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for breathing problems.

3. Evidence received since the August 2012 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for arteriosclerotic heart disease.

4. Evidence received since the August 2012 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus type II. 

5. The evidence received since the August 2012 rating decision regarding the malignant skin neoplasms claim is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits.



CONCLUSIONS OF LAW

1. The August 2012 rating decision denying the Veteran's claim for service connection for breathing problems, heart disease, diabetes mellitus, and malignant skin neoplasms is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. Evidence submitted to reopen the claim of entitlement to service connection for breathing problems is not new and material, and the claim is not reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3. Evidence submitted to reopen the claim of entitlement to service connection for arteriosclerotic heart disease is not new and material, and the claim is not reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

4. Evidence submitted to reopen the claim of entitlement to service connection for diabetes mellitus type II is not new and material, and the claim is not reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5. As new and material evidence has been received, the claim for entitlement to service connection for malignant skin neoplasms is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

      A. Breathing Problems
      
The RO last denied the Veteran's claim of entitlement to service connection for breathing problems in an August 2012 rating decision.  At that time, the pertinent evidence of record included the Veteran's service treatment records and post-service treatment records, which did not contain any complaints of breathing difficulties.  Additionally, the record included the Veteran's lay statements regarding his exposure to gas and injections during service, which he believed resulted in his breathing problems.  In its August 2012 rating decision, the RO denied the claim based in large part on a finding that the service treatment records did not contain any complaints, treatment, or diagnosis for this condition, as well as on the absence of a nexus between the disability and active service.

The Veteran was notified of the August 2012 rating decision and did not appeal it, nor did he submit additional evidence within one year of that decision in support of his claim for breathing problems.  As such, the RO's August 2012 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the August 2012 rating decision includes additional VA treatment records, which fail to show any complaints or treatment related to breathing problems.  In fact, the Veteran consistently denied experiencing shortness of breath or any related symptomatology.  He also provided additional lay statements, which contained the same description of the events involving gas exposure during service as was previously provided in an April 2012 statement.  The Veteran's current claim for breathing problems related to gas exposure is also cumulative and redundant of the evidence previously of record in which the Veteran suggests that his breathing problems are related to service.

The new evidence of record does not contain any complaints or treatment related to breathing difficulties.  In addition, the Veteran's current claim indicating that his breathing problems are related to service is simply a reiteration of his previously considered claim and assertions, and the additional evidence of record does not further suggest that his breathing problems are related to service.  There has been no additional medical evidence submitted by the Veteran to support this claim.  Thus, his assertions cannot be considered new and material evidence, as they were previously before the RO at the time of the August 2012 rating decision. 

In sum, as the evidence submitted since the August 2012 rating decision is not new and material, the claim for service connection for breathing problems is not reopened and the appeal is denied.

      B. Arteriosclerotic Heart Disease 
      
The RO last denied the Veteran's claim of entitlement to service connection for heart disease in an August 2012 rating decision.  At that time, the pertinent evidence of record included the Veteran's service treatment records, which contained a complaint of occasional chest pain in April 1961, as well as post-service treatment records.  Additionally, the record included the Veteran's lay statements regarding his exposure to gas and injections during service, which he believed resulted in a heart condition.  In its August 2012 rating decision, the RO denied the claim based in large part on the absence of a currently diagnosed disability related to the heart. 

The Veteran was notified of the August 2012 rating decision and did not appeal it, nor did he submit additional evidence within one year of that decision in support of his heart disease claim.  As such, the RO's August 2012 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the August 2012 rating decision includes additional VA treatment records, which fail to show any complaints or treatment related to a heart condition.  Specifically, the medical records fail to show a diagnosis of a heart disability.  As indicated above, the Veteran provided additional lay statements, which contain the same description of the events leading to gas exposure during service as was previously provided in April 2012.  The Veteran's current claim for a heart disability related to gas exposure is also cumulative and redundant of the evidence previously of record in which the Veteran suggests that he has a heart condition that is related to service.

The new evidence of record does not contain any complaints, treatment, or diagnoses related to a heart disability.  In addition, the Veteran's current claim indicating that he has a heart disability that is related to service is simply a reiteration of his previously considered claim and assertions, and the additional evidence of record does not further suggest that such is the case.  There has been no additional medical evidence submitted by the Veteran to support this claim.  Thus, his assertions cannot be considered new and material evidence, as they were previously before the RO at the time of the August 2012 rating decision. 

In sum, as the evidence submitted since the August 2012 rating decision is not new and material, the claim for service connection for arteriosclerotic heart disease is not reopened and the appeal is denied.

      C. Diabetes Mellitus type II
      
The RO last denied the Veteran's claim of entitlement to service connection for diabetes mellitus in an August 2012 rating decision.  At that time, the pertinent evidence of record included the Veteran's service treatment records and post-service treatment records, as well as the Veteran's lay statements regarding his exposure to gas and injections during service.  In its August 2012 rating decision, the RO denied the claim based in large part on a finding that there was no nexus between the Veteran's diabetes and his military service, as well as on the lack of evidence that the diabetes developed to a compensable degree within one year after discharge.  

The Veteran was notified of the August 2012 rating decision and did not appeal it, nor did he submit additional evidence within one year of that decision in support of his diabetes claim.  As such, the RO's August 2012 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the August 2012 rating decision includes additional VA treatment records, which show ongoing treatment for the Veteran's diabetes, as well as a history of diabetes.  He also provided additional lay statements, which contain the same description of the events leading to gas exposure during service as was previously provided in April 2012.  The current claim for diabetes mellitus related to gas exposure is also cumulative and redundant of the evidence previously of record in which the Veteran suggests that his diabetes is related to service.

The diagnosis of and treatment for diabetes was previously of record.  In addition, the Veteran's current claim indicating that his diabetes is related to service is simply a reiteration of his previously considered claim and assertions, and the additional evidence of record does not further suggest there is a nexus between the two.  There has been no additional medical evidence submitted by the Veteran to support this claim.  Thus, his assertions cannot be considered new and material evidence, as they were previously before the RO at the time of the August 2012 rating decision. 

In sum, as the evidence submitted since the August 2012 rating decision is not new and material, the claim for service connection for diabetes mellitus is not reopened and the appeal is denied.

      D. Malignant Skin Neoplasms 

The RO last denied the Veteran's claim of entitlement to service connection for malignant skin neoplasms in an August 2012 rating decision.  At that time, the pertinent evidence of record included the Veteran's service treatment records, which did not contain any complaints or treatment related to skin neoplasms, as well as post-service treatment records, which showed a diagnosis of a benign lesion on his face.  In its August 2012 rating decision, the RO denied the claim based in large part on a lack of nexus between the skin lesions and the Veteran's military service.

The Veteran was notified of the August 2012 rating decision and did not appeal it, nor did he submit additional evidence within one year of that decision in support of his malignant skin neoplasms claim.  As such, the RO's August 2012 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

In this case, the newly submitted evidence pertaining to the Veteran's skin neoplasms consists, in part, of private treatments records that documented a diagnosis of basal cell carcinoma on the Veteran's scalp.  See June 2014 Private Treatment Record.  This suggests that the Veteran has malignant skin cancer that may warrant compensation.  The Board finds that this additional evidence confirms the presence of malignant skin neoplasms, as opposed to previous benign lesions, and relates to the open medical question as to whether the Veteran has a skin disability that had its onset in, or is otherwise related to service.  The evidence is new, material and serves to reopen the claim.  To this extent only, the appeal is granted.


ORDER

1. The claim of entitlement to service connection for breathing problems is not reopened, and the appeal is denied.

2. The claim of entitlement to service connection for arteriosclerotic heart disease is not reopened, and the appeal is denied.

3. The claim of entitlement to service connection for diabetes mellitus type II is not reopened, and the appeal is denied.

4. The claim of entitlement to service connection for malignant skin neoplasms is reopened.


REMAND

The Board finds that a VA examination addressing the nature and etiology of the Veteran's malignant skin neoplasms is necessary before the issue can be adjudicated on the merits.  The Veteran has not yet been afforded an examination for this claim.  The record shows that the Veteran has a history of skin cancer, including a recent finding of a malignant scalp lesion in June 2014; an opinion is needed clarifying the Veteran's current diagnoses, and indicating whether they are related to his active duty service.  

Additionally, in January 2016, the Veteran underwent a VA psychological examination for his claims for service connection for a mental condition and PTSD.  The examiner diagnosed depression and related it to service, but did not diagnose PTSD.  Prior VA outpatient records do however note treatment for depression and PTSD. Thus, a remand for a PTSD examination is warranted to resolve whether the Veteran has PTSD, and if so whether it is due to service.

VA treatment records through March 2016 have been associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the claims file, and authorize VA to obtain non-VA records.  Updated VA treatment records since March 2016 should also be obtained.  

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his malignant skin lesions.  The VA examiner should thoroughly review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  

The examiner should then identify the Veteran's dermatological conditions, and provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any of the currently-diagnosed disorder(s) had their onset in, or are otherwise related to the Veteran's active military service.  The examiner should specifically consider and provide a discussion of the Veteran's lay statements regarding the in-service exposure to gas and injections.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA PTSD examination to clarify whether the Veteran has PTSD.  The VA examiner should review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  

After a review of the record, the examiner should respond to each of the following: 

a. Does the Veteran have a current diagnosis of PTSD, consistent with the psychiatric nomenclature and diagnostic criteria contained in the American Psychiatric Association manual, DSM-5?  If PTSD is diagnosed, please identify the stressor upon which the diagnosis is based.  If PTSD is not diagnosed, please specify his current diagnosis or diagnoses.  

b. The Veteran is already service-connected for unspecified depressive disorder.  If an acquired psychiatric disability other than depressive disorder is diagnosed, indicate whether it is at least as likely as not that such disability had its onset in, or is otherwise related to his period of active duty service.  

In providing any opinion, the examination should consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion should reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

4. When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


